


Exhibit 10.2








EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”), made this _____ day of
___________, 20____, by and between Kimball International, Inc., an Indiana
corporation, 1600 Royal Street, Jasper, Indiana 47549 (hereinafter “KIMBALL”),
and ____________________________________ (hereinafter “Executive”).


Recitals


A.    Executive is a key executive employee of Kimball whose knowledge and
services are valuable to the Company in connection with its business and
operations and the markets in which the Company competes.


B.    Kimball recognizes that Executive's contribution to the growth and success
of Kimball has been substantial and that it is in the best interests of Kimball
to assure Executive's continued services for the benefit of Kimball.


C.    Kimball will suffer great loss and irreparable harm if Executive were to
participate, directly or indirectly, as an owner, consultant, employee, manager,
officer, director or in any other capacity in any business or venture in
competition with Kimball or if he or she were to disclose Kimball's Trade
Secrets and Confidential Information.


D.    To induce Executive to remain in its employ, Kimball is willing to provide
to Executive the compensation and benefits set forth in this Agreement.


E.    To receive the benefits of Kimball employment for an indefinite period and
the Change in Control benefits provided under this Agreement, Executive is
willing to enter into the restrictive covenants and to undertake the other
obligations contained in this Agreement.


F.    [Applicable for Bob Schneider, Don Van Winkle, and Lonnie Nicholson: This
Agreement constitutes an amendment and restatement of the Employment Agreement
that Executive and Kimball entered into effective [effective date].]


Agreement


In consideration of the foregoing and the following mutual terms and conditions,
Kimball and Executive agree as follows:
1.
DEFINITIONS



The following definitions shall be applicable to and govern the interpretation
of this Agreement. Capitalized terms not defined in this Agreement shall have
the meanings set forth in the Executive’s Change in Control Agreement:


a)
“2003 Stock Plan” means the Kimball International, Inc. 2003 Amended and
Restated Stock Option and Incentive Plan.



b)
“Affiliate” means any entity that is a member, along with Kimball International,
Inc., of a controlled group of corporations or a group of other trades or
businesses under common control, within the meaning of Code Section 414(b) or
(c).




1

--------------------------------------------------------------------------------




c)
“Award Agreement” means any agreement or other instrument evidencing a grant or
award of Options, Stock Appreciation Rights, Restricted Shares, Deferred Share
Units, Performance Shares, Performance Units, Relative Total Shareholder Return
Units, or any other rights awarded under the 2003 Stock Plan.



d)
“Board of Directors” means the Board of Directors of Kimball.



e)
“Cause” means, with respect to termination of Executive's employment by Kimball,
one or more of the following occurrences, as determined by the Board of
Directors: (i) Executive's willful and continued failure to perform
substantially the duties or responsibilities of Executive's position or the
willful and continued failure to follow lawful instructions of a senior
executive or the Board of Directors, if such failure continues for a period of
five days after Kimball delivers to Executive a written notice identifying such
failure; (ii) Executive's conviction of a felony or of another crime that
reflects in a materially adverse manner on Kimball in its markets or business
operations; (iii) Executive's engaging in fraudulent or dishonest conduct, gross
misconduct that is injurious to Kimball, or any misconduct that involves moral
turpitude; (iv) Executive's material breach of his or her obligations under this
Agreement or a fiduciary duty to Kimball or its shareowners; or (vi) Executive’s
engaging in activity as an employee of Kimball that constitutes gross
negligence. For any of the stated occurrences to constitute “Cause” under this
Agreement, the Board of Directors must find that the stated act or omission
occurred, by a resolution duly adopted by the affirmative vote of at least
three-quarters of the entire membership of the Board of Directors, after giving
reasonable notice to Executive and an opportunity for Executive, together with
Executive's counsel, to be heard before the Board of Directors.



f)
“Change in Control” means the consummation of any of the following that is not
an Excluded Transaction: (i) the acquisition, by any one person or more than one
person acting as a Group, of Majority Ownership of a Relevant Company through
merger, consolidation, or stock transfer; (ii) the acquisition during any
12-month period, by any one person or more than one person acting as a Group, of
ownership interests in a Relevant Company possessing 35 percent or more of the
total voting power of all ownership interests in the Relevant Company; (iii) the
acquisition of ownership during any 24-month period, by any one person or more
than one person acting as a Group, of 40 percent or more of the total gross fair
market value of the assets of a Relevant Company; or (iv) the replacement of a
majority of members of the Board of Directors during any 12-month period, by
members whose appointment or election is not endorsed by a majority of the
members of the Board of Directors prior to the date of the appointment or
election. For purposes of this definition: “Relevant Company” means, with
respect to Executive, Kimball International, Inc., any Affiliate that employs
Executive; any entity that has Majority Ownership of either Kimball
International, Inc. or that Affiliate, or any entity in an uninterrupted chain
of Majority Ownership culminating in the ownership of Kimball International,
Inc. or that Affiliate; “Excluded Transaction” means any occurrence that does
not constitute a change in the ownership or effective control, or in the
ownership of a substantial portion of the assets of, a Relevant Entity within
the meaning of Code Section 409A(a)(2)(A)( v) and its interpretive regulations;
“Majority Ownership” of an entity means ownership interests representing more
than fifty percent (50%) of the total fair market value or of the total voting
power of all ownership interests in the entity; “Group” has the meaning provided
in Code Section 409A and its interpretive regulations with respect to changes in
ownership, effective control, and ownership of assets; and an individual who
owns a vested option to purchase either stock or another ownership interest is
deemed to own that stock or other ownership interest.



g)
“Change in Control Agreement” means the Change in Control Agreement, if any,
[applicable for Bob Schneider, Don Van Winkle, and Lonnie Nicholson: amended and
restated][applicable for other Executives: entered into] by and between Kimball
and Executive on [insert date], the terms and conditions of which are
incorporated herein by reference.




2

--------------------------------------------------------------------------------




h)
“Code” means the Internal Revenue Code of 1986, as amended.



i)
“Compensation Payment” means a payment by Kimball to or for the benefit of
Executive in the nature of compensation, whether paid or payable pursuant to
this Agreement or otherwise.



j)
“Control Termination Period” means the time period beginning one year before a
Change in Control and ending on the earlier of (i) two years following that
Change in Control or (ii) Executive's death.



k)
“Customer” means any person or entity who, in the twelve (12) month period
immediately preceding Executive's termination from Kimball, purchased or
arranged for the purchase or initiated an order for the purchase of Kimball
products or services, including, but not limited to, dealers, brokers,
distributors, end-users, and retailers.



l)
“Deferred Compensation” means compensation provided under a nonqualified
deferred compensation plan as defined in, and subject to, Code Section 409A.



m)
“Disability” means, with respect to Executive, a physical or mental impairment
that would entitle Executive to benefits under Kimball's long-term disability
plan.



n)
“Effective Date” means __[insert date].



o)
“Good Reason” means, with respect to the termination of employment by Executive,
one or more of the following occurrences: (i) a material adverse change in the
nature or scope of Executive's duties and responsibilities; (ii) a reduction in
Executive's base salary rate or reduction in bonus category; (iii) a reduction
of 5 percent or more in value of the aggregate benefits provided to Executive
and his dependents under Kimball's employee benefit plans; (iv) a significant
diminution in Executive's position, authority, duties, or responsibilities; (iv)
a relocation of Executive's principal site of employment to a location more than
fifty (50) miles from the principal employment site; or (v) failure by Kimball
to obtain the assumption agreement from any successor as contemplated in Section
21. None of the identified events, however, will constitute “Good Reason” unless
each of the following procedural conditions is satisfied: within 90 days of the
initial occurrence of the event, Executive must give written notice to Kimball
of such occurrence; Kimball must have failed to remedy that occurrence within
thirty 30 days after receiving such notice, and Executive must resign no later
than 12 months after the initial occurrence of the event.



p)
“Kimball” means Kimball International, Inc., any Affiliate, and any successor to
the business or assets of Kimball International, Inc. that executes and delivers
the agreement provided for in Section 11 of the Change in Control Agreement or
which otherwise becomes bound by all of the terms and provisions of this
Agreement by the operation of law.



q)
“Notice of Termination” means a written notice, from the party initiating
Executive's employment termination to the other party, specifying the facts and
circumstances claimed to provide the basis for termination.



r)
“Parachute Payment” means a “parachute payment” as defined in Code Section
280G(b)(2) that would subject any Compensation Payment to the excise tax imposed
by Code Section 4999 or the denial of deduction imposed by Code Section 280G.



s)
“Professional Services Firm” means a nationally recognized certified public
accounting firm or compensation consulting firm mutually selected by Kimball and
Executive.




3

--------------------------------------------------------------------------------




t)
“Profit Sharing Bonus” means the compensation paid to Executive pursuant to the
2010 Profit Sharing Incentive Bonus Plan or any replacement thereof.



u)
“Shares” means unrestricted shares of common stock of Kimball, NASDAQ symbol
KBAL, formerly referred to as Class B, awarded pursuant to the 2003 Stock Plan.



v)
“Termination Date” means the date on which Executive's employment with Kimball
is terminated pursuant to Executive's Notice of Termination to Kimball,
Kimball's Notice of Termination to Executive, or by reason of Executive's death
or Disability.



w)
“Trade Secrets and Confidential Information” means formulas, patterns, designs,
compilations, programs, devices, methods, techniques, processes or general
know-how that derive independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use,
which is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy for products utilized in the manufacture, distribution and
sale of electronics, office and health care furniture, and other manufacturing
industries. It also includes Kimball’s valuable information, including
information about customers, dealers and suppliers, and among other things,
about their technical problems and needs, purchasing habits, and procedures, all
resulting in a great deal of customer goodwill, as well as financial records,
contracts, patents, manufacturing technology, marketing and strategic plans, and
other valuable information.



x)
“Value” means, with respect to Executive and a determination date, the following
amounts, computed without regard to any termination of rights that would
otherwise occur under the applicable plan because of Executive's cessation of
continuous service as of that determination date:

(i) for Executive's Options and related Stock Appreciation Rights awarded under
the 2003 Stock Plan, the excess, if any, of (A) the market value as of the
determination date of all Shares subject to Executive's option awards over (B)
the aggregate exercise price for those Shares under those option awards;
(ii) for Executive's Restricted Shares awarded under the 2003 Stock Plan, the
market value of those Shares as of the determination date;
(iii) for Executive's Deferred Share Units awarded under the 2003 Stock Plan,
the product of (A) the number of Executive's Deferred Share Units and (B) the
sum of the market value of a Share as of the determination date and all
dividends credited on a Share as of that date under the applicable award
agreement;
(iv) for Executive's Performance Shares awarded under the 2003 Stock Plan, the
market value of the Shares as of the determination date;
(v) for Executive's Performance Units awarded under the 2003 Stock Plan, the
product of (A) Executive's Performance Units and (B) the market value of Share
as of the determination date; and
(vi) for Executive's benefits under the 2010 Profit Sharing Incentive Bonus
Plan, the cash value of those benefits. For purposes of this definition, the
term “market value” has the same meaning as the term “Market Value” as defined
in the 2003 Stock Plan.


2.    Employment at Will


Executive is employed by Kimball as an employee at will. Executive may terminate
his employment voluntarily at any time, with or without Good Reason, and Kimball
may terminate Executive's employment at any time, with or without Cause, by
providing the other party a Notice of Termination except to the extent this
right is overridden by the terms of the Change in Control Agreement.


3.    Restrictive Covenants


In consideration of Executive’s employment with Kimball, the wide access Kimball
grants to Executive to review and become familiar with Kimball’s business,
including certain valuable Trade Secrets and Confidential Information, and other
valuable consideration, Executive shall comply with the following obligations:

4

--------------------------------------------------------------------------------






a)
Non-Competition During At-Will Employment By Kimball



As a condition of at-will employment with Kimball, Executive agrees that, during
Executive’s employment by Kimball, Executive shall not directly or indirectly
have any ownership interest in, work for, advise, or have any business
connection or business relationship with any person or entity that competes with
or that is planning to compete with Kimball, without the prior written approval
of the Chief Executive Officer of Kimball.


b)
Non-Competition During Twelve-Month Post-Employment



As a condition of at-will employment with Kimball, Executive agrees that for a
period of twelve (12) months after separation from Kimball (regardless of the
reason for separation), Executive shall not directly or indirectly:


i.
Have an ownership interest in any entity or person that competes with Kimball;



ii.
Work for, act as an agent for, act in an administrative or financial capacity
for, act as a sales or marketing representative for, advise, consult with or
manage any entity or person that competes with Kimball; or



iii.
Compete with Kimball for customers of Kimball.



c)
Restrictive Covenant Conditions For purposes of Section (3), the following
definitions apply:



i.
The terms “compete” or “competes” or “competition” mean the actual or planned
business activities of an entity or person whereby the entity or person sells,
solicits, or markets products or services similar or analogous to those which
Executive sold, worked on, or provided services on for Kimball during the twelve
(12) month period immediately prior to Executive’s separation from Kimball.



ii.
In the event that Executive worked for Kimball less than a total of twelve (12)
months prior to separation, the non-competition provisions in Section (3) above
shall remain in effect the longer of (a) Six (6) months, or (b) the term of
Executive’s employment with Kimball (e.g., if Executive worked for Kimball for
ten (10) months, the non-competition provisions apply for ten (10) months
post-separation).



iii.
Nothing in Sections 3(a) or (b) prohibit Executive from purchasing, for
investment purposes only, any stock or corporate security traded or quoted on a
national securities exchange or a national market system, so long as such
ownership does not violate Kimball’s Business Ethics, Insider Trading or other
applicable policies. The parties expressly agree that the terms of the
non-competition provisions in Sections (a) and (b) are reasonable and necessary
to protect Kimball’s interests. In the unlikely event, however, that a court
were to determine that any portion of the non-competition provisions in Sections
(a) or (b) is unenforceable, then the parties agree that the remainder of the
non-competition provisions shall remain valid and enforceable to the maximum
extent possible.



iv.
This provision shall be construed as independent of any other provision of this
Agreement and shall survive the termination of this Agreement. The existence of
any claim or cause of action of Employee against Employer, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by Employer of this Restrictive Covenant.







d)
Other Limited Prohibitions




5

--------------------------------------------------------------------------------




During Executive’s employment by Kimball and for twelve (12) months
post-separation (for whatever reason) or the length of Executive’s employment,
whichever is less (but in no event less than six (6) months), Executive shall
not:


i.
Request or advise any customer or client of Kimball with whom Executive had
personal contact in the course of Executive’s employment by Kimball, or any
person or entity having business dealings with Kimball with whom Executive had
personal contact in the course of Executive’s employment by Kimball, to
withdraw, curtail, alter, or cease such business with Kimball.



ii.
Disclose to any person or entity the identities of any customers, clients, or
any persons having business dealings with Kimball or the
division(s)/subsidiary(s) of Kimball to which Executive was assigned at the time
of separation from Kimball and for the preceding twelve (12) months.



iii.
Directly or indirectly solicit, influence, or attempt to influence any other
employee of Kimball to separate from Kimball.



e)
Trade Secrets And Confidential Information



Executive shall not disclose any Trade Secrets or Confidential Information,
directly or indirectly, nor use them in any way, either during the term of this
Agreement or at any time thereafter, except as required in the course of
Executive’s employment with Kimball. All files, records, documents, computer
data (including passwords, access codes, electronic and voice mail, etc.),
drawings, specifications, equipment, and similar items relating to the business
of Kimball, whether prepared by Executive or otherwise coming into Executive’s
possession, shall remain the exclusive property of Kimball, and shall not be
removed from the premises of Kimball except as required in the course of
Executive’s employment with Kimball. Upon separation of employment, Executive
agrees to return to Kimball any Trade Secrets and Confidential Information in
Executive’s possession or control, including, without limitation, all lists of
customers, samples, price lists, literature, documents, data, computer and
financial records and any other property belonging to Kimball or relating to the
business of Kimball or in any way referring or relating to any Trade Secrets and
Confidential Information.


f)
Conflict Of Interest



Executive shall take no action or obtain any direct or indirect interests in or
relationships with any organization that might affect the objectivity and
independence of Executive’s judgment or conduct in carrying out duties and
responsibilities to Kimball under this Agreement. Any such actions or interests
which may even create the appearance of a conflict of interest shall be promptly
brought to the attention of Kimball.


g)
Notification Of Prospective Or Subsequent Employers



Executive agrees to notify any prospective employer of the existence and terms
of the Restrictive Covenants of this Agreement, prior to acceptance of
employment. Kimball may inform any person or entity subsequently employing
Executive, or evidencing an intention to employ Executive, of the nature of the
information Kimball asserts to be Trade Secrets and Confidential Information,
and may inform that person or entity of the existence of this Agreement and the
terms hereof, and provide to that person or entity a copy of this Agreement.


4.    Inventions and Patents


Executive agrees that Executive will promptly, from time to time, fully inform
and disclose to Kimball all inventions, designs, improvements, and discoveries
which Executive now has or may discover during the term of this Agreement which
pertain or relate to the business of Kimball or to any experimental work carried
on by Kimball, whether conceived by Executive alone or with others and whether
or not conceived during regular working hours. All such inventions, designs,
improvements, and discoveries shall be the exclusive property of Kimball.
Executive shall assist Kimball at Kimball’s sole expense, to obtain patents on
all such inventions, designs,

6

--------------------------------------------------------------------------------




improvements, and discoveries deemed patentable by Kimball, and shall execute
all documents and do all things necessary to obtain patents, vest Kimball with
full and exclusive title thereto, and protect the same against infringement by
others. Executive shall be entitled to no additional compensation for any and
all inventions or designs made during the course of this Agreement.


Executive submits as “Exhibit A” to this Agreement a complete list (with a brief
description) of all inventions, patented or unpatented, which Executive made or
conceived prior to the date of this Agreement. The inventions described on
Exhibit A are excluded from this Agreement.


5.    Compensation upon Termination of Employment Relationship without Cause or
For Good Reason


Except as otherwise provided in an applicable Change in Control Agreement, if
Executive's employment is terminated by Kimball without Cause or by the
Executive for Good Reason, the Executive shall be entitled to the benefits
described in this Section 5.
a)
Base Salary As soon as practicable following the Termination Date, Kimball will
pay Executive's full base salary due and owing through the Termination Date at
the rate in effect on the date Notice of Termination is given.





b)
Enhanced Severance Pay As soon as practicable following the Termination Date,
Kimball will pay Executive, in lieu of benefits otherwise described in the
Kimball Severance Benefits Plan, the following:



i.
Severance pay equal to the sum of (1) Executive's annual base salary at the
highest rate in effect during the three (3) years immediately preceding the last
day of employment and (2) the higher of either Executive's target bonus for the
period in which the last day of employment occurs or Executive's average annual
bonus award for the three annual bonus periods immediately preceding the last
day of employment.



ii.
If Executive's last day of employment occurs during a Control Termination Period
and Executive is a party to a Change in Control Agreement, section (i) shall not
apply and the severance pay amount will be determined under the Change in
Control Agreement.



c)
Welfare and Related Benefits As soon as practicable following the Termination
Date, Kimball will pay Executive, in lieu of coverage for Executive and his
dependents under Kimball's welfare and fringe benefit plans, the following:



i.
Reimbursement for welfare and related benefits equal to the product of (i) fifty
thousand dollars ($50,000) and (ii) a fraction, the numerator of which is the
Employment Cost Index, as published by the U.S. Bureau of Labor Statistics, for
the completed calendar quarter immediately preceding Executive's Termination
Date, and the denominator of which is the Employment Cost Index for the first
calendar quarter of 2015.



ii.
If Executive's last day of employment occurs during a Control Termination Period
and Executive is a party to a Change in Control Agreement, the reimbursement
amount will be determined under the Change in Control Agreement.



d)
Outplacement Assistance To assist Executive in obtaining replacement employment,
Kimball will reimburse Executive for up to $25,000 of the costs of outplacement
services during the first twelve months following the Termination Date.



e)
Timing of Certain Rights and Payments




7

--------------------------------------------------------------------------------




i.
Service-Based Incentive Plan Rights. As of the Termination Date, (i) Executive's
Options and related Stock Appreciation Rights awarded under 2003 Stock Plan will
become fully vested and exercisable; (ii) the Restricted Period will end for
Executive's Restricted Shares awarded under the 2003 Stock Plan; and
(iii) Executive's Deferred Share Units awarded under the 2003 Stock Plan will
become fully vested and payable [applicable for Bob Schneider: (iv) Executive
will become entitled to payment for all Performance Shares or Performance Units
awarded under the 2003 Stock Plan; and (v) Executive will become entitled, under
the 2010 Profit Sharing Incentive Bonus Plan, to receive any bonus payments due
for the fiscal year immediately preceding the Termination Date and a prorated
share of bonus payments for the fiscal year in which the Termination Date
occurs]. As soon as practicable following the Termination Date, Kimball will
make a single payment to Executive, equal to the aggregate Value of all benefits
under the plans identified in this subsection (i), in the form of cash, Shares,
or a combination of cash and Shares, as determined by the Compensation Committee
of the Board of Directors, in its sole discretion. That single payment will
constitute payment in full and complete satisfaction of Executive's rights and
benefits under all of Executive's award agreements and the applicable plans.



ii.
[Applicable for Executives other than Bob Schneider: Performance-Based Incentive
Plan Rights. After the Termination Date, Executive will continue to be a
participant in these performance-based incentive plans, to the same extent as
immediately before the Termination Date: (i)  Performance Share Units under the
Relative Total Shareholder Return program of the 2003 Stock Plan with payout to
occur in accordance with section 4.C.(i) of the Executive’s Performance Unit
Award Agreement; (ii) other Performance Shares or Performance Units awarded
under the 2003 Stock Plan; and (iii) the 2010 Profit Sharing Incentive Bonus
Plan, or any subsequent replacement plan, with respect to any bonus payments due
for the fiscal year immediately preceding the Termination Date. Executive will
become vested in and receive payment of benefits under those performance-based
plans in the same amounts and at the same times as if Executive had continued in
active employment through the end of the applicable performance periods and
vesting dates. In addition, Executive will receive a bonus payment under the
2010 Profit Sharing Incentive Bonus Plan, or any subsequent replacement plan,
for the fiscal year in which the Termination Date occurs, and that share will be
paid at the same time as if Executive had continued in active employment through
the end of the performance period and vesting date.]



iii.
SERP Rights. As of the Termination Date, Executive will become fully vested in
the Makeup Contributions Account in the Supplemental Employee Retirement Plan
and, without regard to Executive's payment elections previously made under that
plan, will receive all benefit amounts under that plan in a single, lump-sum
cash payment as soon as practicable following the Termination Date.



iv.
Amendment of Award Agreements. To the extent that the provisions of this
subsection are inconsistent with the provisions of Executive's Award Agreements,
Executive and Kimball hereby amend those Award Agreements to include the
provisions of this subsection, which supersede any inconsistent provisions of
the Award Agreements.



v.
Restrictive Covenants. The Executive shall not be entitled to receive any
payments or benefits under this Agreement unless the Executive complies in full
with the restrictive covenants contained in Section 3 of this Agreement.











6.    Compensation On Other Termination Of Employment


If Executive's employment is terminated by Kimball for Cause, by Executive
without Good Reason, or because of death or Disability, Kimball will provide
compensation and benefits to Executive, or to Executive's estate in the event of
death, on the following terms:



8

--------------------------------------------------------------------------------




a)
Termination by Kimball for Cause or by Executive without Good Reason. If Kimball
terminates Executive's employment for Cause, or if Executive terminates
employment without Good Reason, Kimball will pay the amount then due and owing
of Executive's full base salary through the last day of employment at the rate
in effect at the date that Notice of Termination is given.



b)
Death or Disability. In the event of Executive's death or Disability, Kimball
will pay the amount then due and owing of Executive's full base salary through
the date of death or Disability at the rate in effect at the date of the event.



c)
Other Benefit Programs. Executive shall also be entitled to: (i) benefits under
Kimball's generally applicable welfare and retirement plans, in accordance with
the respective terms of such plans; and (ii) Executive's rights under the 2010
Profit Sharing Bonus Plan or any subsequent replacement plan, the Supplemental
Employee Retirement Plan, the 2003 Stock Plan, and any other equity or incentive
plan, in accordance with the respective terms of those plans.



7.    Release of Claims


Notwithstanding anything in this Agreement to the contrary, the Executive shall
not be entitled to receive the payments and benefits described in Section
5(b)-(f) of this Agreement unless (i) the Executive executes and delivers to
Kimball a general release of claims in a form satisfactory to Kimball (the
“General Release”) and (ii) the Executive does not revoke the General Release
during the period of time (if any) specified in the General Release during with
the Executive may revoke it (“Revocation Period”). If the Executive is at least
40 years of age at the time she or he executes the General Release, the General
Release will provide for a Revocation Period of at least seven (7) days. If the
General Release does not provide for a Revocation Period, then the Revocation
Period shall be deemed to have expired on the date the Executive executes the
General Release. The General Release shall not require the Executive to release
any rights the Executive may have to be indemnified by the Company or that are
otherwise provided under this Agreement. If the permissible period for the
execution and delivery of a General Release extends beyond the end of a calendar
year, and if the Executive executes and delivers the General Release at any time
during that period, the General Release will be deemed delivered on the last day
of that permissible period.


8.    Code Section 409A


Despite any other provisions of the Agreement to the contrary, any Deferred
Compensation payments otherwise due under this Agreement will be paid in
accordance with this Section.


a)
Post-Termination Payment Suspension.

 
If as of the date his employment terminates, Executive is a “specified employee”
within the meaning of Code Section 409A, without regard to paragraph 416(i)(5),
and Kimball has stock that is publicly traded on an established securities
market or otherwise, any Deferred Compensation payments otherwise payable
because of employment termination will be suspended until the first day of the
seventh month following the month in which the Executive's last day of
employment occurs, and the Deferred Compensation payments in the seventh month
will include all previously suspended amounts.






b)
Interpretation.



This Agreement shall be interpreted and applied in a manner consistent with the
standards for nonqualified deferred compensation plans established by Code
Section 409A and its interpretive regulations and other regulatory guidance. To
the extent that any terms of the Agreement would subject Executive to gross
income inclusion, interest, or additional tax pursuant to Code Section 409A,
those terms are to that extent superseded by, and shall be adjusted to the
minimum extent necessary to satisfy, the applicable Code Section 409A standards.

9

--------------------------------------------------------------------------------






c)
Supplemental Payment.



If Executive incurs gross income inclusion, interest, or additional tax on
Deferred Compensation payments pursuant to Code Section 409A, Kimball will make
a supplemental payment to Executive in an amount sufficient to pay the income
tax liability on the sum of those Deferred Compensation payments and the
supplemental payment.


9.    Parachute Payments


Despite any other provisions of this Agreement to the contrary, no Compensation
Payments otherwise payable to Executive will be paid that would constitute a
Parachute Payment. In the event that Kimball determines that any Compensation
Payment may constitute a Parachute Payment, Kimball shall take the following
steps:


a)
Determination By Professional Services Firm



At Kimball's expense, engage a Professional Services Firm to make an initial
determination whether any Compensation Payment proposed to be made to the
Executive would, more likely than not, constitute a Parachute Payment. The
Professional Services Firm shall provide its determination, together with
detailed supporting calculations and documentation to Kimball and Executive
within thirty (30) days of the Termination Date. If the Professional Services
Firm determines that no Compensation Payment will constitute a Parachute
Payment, it shall furnish Kimball and Executive with a written opinion to that
effect. The determination shall be binding, final and conclusive upon Kimball
and Executive.


b)
Adjustment of Compensation Payments



If the Professional Services Firm determines that any Compensation Payment
proposed to be made to the Executive would constitute a Parachute Payment,
Professional Services Firm will provide Kimball and Executive a written opinion
to that effect, setting forth with particularity the smallest amount by which
total Compensation Payments must be reduced to avoid the denial of any deduction
pursuant to Code Section 280G or the imposition of any excise tax pursuant to
Code Section 4999. The Compensation Payments shall be reduced, in the order of
priority designated by Executive in written instructions, to the minimum extent
necessary so that none of the Compensation Payments, in the opinion of the
Professional Services Firm, would constitute a Parachute Payment. If the
Executive does not provide such written instructions within thirty (30) days
following receipt of the Professional Services Firm’s written opinion, the
reduction shall apply in the order determined by Kimball in its discretion. Any
determination by the Professional Services Firm under this paragraph shall be
binding, final and conclusive upon Kimball and Executive.


10.    Return of Property


All documents or other tangible materials (whether originals, copies or
abstracts and including, without limitation, financial records, contracts,
patents, manufacturing technology, marketing and strategic plans, price lists,
quotation guides, outstanding quotations, books, records, manuals, files, sales
literature, training materials, calling or business cards, credit cards,
customer records, correspondence, computer printout documents, orders, messages,
phone and address lists, memoranda, notes, agreements, invoices, and receipts)
which in any way relate to Kimball 's business, whether furnished to Executive
by Kimball or prepared, compiled, used, or acquired by Executive while employed
by Kimball, shall not be copied, lent, or duplicated at any time, nor used in
any manner other than in the course of Executive’s employment by Kimball and
shall be returned to Kimball on request or upon the termination of Executive’s
employment relationship, whichever occurs first.


11.    Security of Property



10

--------------------------------------------------------------------------------




All keys, combinations, and access codes to Kimball 's premises, facilities, and
equipment (including, without limitation, to offices, desks, storage cabinets,
safes, data processing systems, and communications equipment), whether furnished
to Executive by Kimball or prepared, used, or acquired by Executive while
employed by Kimball shall be and remain the exclusive property of Kimball and
shall not be copied, lent, or communicated to any other person or entity at any
time nor used in any manner other than in the course of Executive’s employment
by Kimball, except as authorized by Kimball, and shall be returned to Kimball on
request or upon termination of Executive’s employment relationship, whichever
occurs first.


12.    Injunctive Relief


Executive agrees that Kimball will be irreparably harmed and money damages alone
are inadequate as a remedy to Kimball for any failure by Executive to abide by
the terms of this Agreement. Therefore, Executive agrees that Kimball shall be
entitled to institute and maintain any appropriate legal proceedings to enforce
this Agreement, including an action for specific performance and/or injunctive
relief.


13.    Attorney Fees


If litigation develops regarding the enforcement of this Agreement, Executive
agrees to pay Kimball’s attorney fees if Kimball is successful in proving
Executive’s violation of this Agreement, or if Executive fails in any way to
honor the terms of this Agreement, including but not limited to, for example,
failing to abide by the Choice of Forum and Law provision found herein at
paragraph 15 by filing litigation outside of Indiana.


14.    Assignment


This Agreement may be freely assigned by Kimball to any of its successors,
subsidiaries, or related companies.


15.    Choice of Forum and Law


Executive acknowledges that Kimball is primarily based in Indiana, and Executive
understands and acknowledges Kimball’s desire and need to defend any litigation
against it in Indiana. Accordingly, Executive agrees that any claim of any type
brought by Executive against Kimball or any of its employees or agents must be
brought and maintained in the appropriate court located in Dubois County,
Indiana, or if jurisdiction will so permit, in the Federal District Court for
the Southern District of Indiana. Executive hereby consents to the jurisdiction
over Executive of any such courts and waive all objections based on venue or
inconvenient forum. Further, for the same reasons that Executive agrees to
Indiana as choice of forum, Executive agrees that this Agreement shall be
governed by the laws of the State of Indiana excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.


16.    Non-Waiver


No waiver by either party at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions at
the same or at any subsequent time. No agreement or representations, oral or
otherwise, express or implied, with respect to the subject matter of this
Agreement have been made by either party which are not set forth expressly in
this Agreement.


17.    Mitigation of Damages


In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement, and such amounts shall not be
reduced whether or not the Executive obtains other employment.



11

--------------------------------------------------------------------------------




18.    Amendment and Termination


a)
[Applicable for Bob Schneider, Don Van Winkle, and Lonnie Nicholson: This
amended and restated Agreement becomes effective as of the Effective Date and
shall continue in effect until the earlier of the following: (i) it is
terminated by Kimball as provided in subsection (b) of this Section or (ii) the
Executive's Termination Date.]



[Applicable for other Executives: This Agreement becomes effective as of the
Effective Date and shall continue in effect until the earlier of the following:
(i) it is terminated by Kimball as provided in subsection (B) of this Section or
(ii) the Executive's Termination Date.]


b)
This Agreement may be terminated or amended in writing by Kimball at any time,
effective upon written notice of the amendment or termination to Executive. No
amendment or termination will be effective, however, with respect to an
amendment or termination of the Agreement that occurs within one year following
the date of the amendment or termination.



19.    Interpretation of Agreement


It is the intention of Executive and Kimball to make the promises contained in
this Agreement reasonable and binding only to the extent that it may be lawfully
done under applicable laws. In the event any part of this Agreement is
determined by a court to be overly broad or otherwise unenforceable, it is the
desire of Kimball and Executive that the court shall substitute a reasonable
judicially enforceable limitation in place of the unenforceable portion of the
Agreement. Except with respect to any Change in Control Agreement to which
Executive is a party, this Agreement constitutes the entire and exclusive
agreement between Executive and Kimball, and it supersedes all prior agreements,
whether written or oral.


20.    Notices


For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered personally, mailed by United States certified mail, return
receipt requested, postage prepaid, or sent by prepaid express mail, addressed
as follows:
If to Kimball:
Kimball International, Inc.
1600 Royal Street
Jasper, Indiana 47549
Attn.: Secretary to the Board


If to Executive:
To the address set forth on the last page of this Agreement.
Either party may change the address to which notices are to be sent by written
notice to the other party. Notice of change in notice address shall be effective
only upon receipt by the other party.

12

--------------------------------------------------------------------------------




21.    Successors


Kimball will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Kimball expressly to assume and agree to perform this Agreement
in the same manner and to the same extent that Kimball would be required to
perform it if no such succession had taken place. Failure of Kimball to obtain
such agreement prior to or upon the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle Executive to compensation from
Kimball in the same amount and on the same terms as Executive would be entitled
under this Agreement if such succession had not occurred, except that for the
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Termination Date.


22.    Binding Agreement


This Agreement shall inure to the benefit of and be enforceable by Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.




Kimball, by its duly authorized [applicable for Bob Schneider: Director]
[applicable for other Executives: Officer], and Executive have each respectively
caused this Agreement to be executed as of the Effective Date.




KIMBALL INTERNATIONAL, INC.
EXECUTIVE
By; __________________________________
______________________________________
[Director or Officer]
[Employee name]
[Title]
[Address]



        



13

--------------------------------------------------------------------------------




EXHIBIT A


List of Inventions





14